Case 1:19-mc-00290-LPS Document 104 Filed 06/03/21 Page 1 of 5 PageID #: 3411




   Jody C. Barillare
   Of Counsel
   +1.302.574.7294
   jody.barillare@morganlewis.com



   June 3, 2021

   VIA ECF

   The Honorable Leonard P. Stark
   United States District Court
   District of Delaware
   J. Caleb Boggs Federal Building
   844 N. King Street
   Wilmington, Delaware 19801

   Re:        OI European Group B.V. v. Bolivarian Republic of Venezuela, 19-mc-00290-
              LPS

   Dear Chief Judge Stark:

   Pursuant to Local Rule 7.1.2 and Your Honor’s New Procedures on Motions to Strike, OI
   European Group B.V. (“OIEG”) submits this opposition to PDVSA’s motion to strike or
   disregard the Declaration of John E. Smith (the “Smith Declaration”). D.I. 99.

     I.       Applicable Standards

   Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an
   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed.
   R. Civ. P. 12(f); see also Collura v. City of Philadelphia, 590 Fed.Appx. 180, 185 (3d Cir.
   2014).1

   While a court has “considerable discretion” in deciding a motion to strike under Rule 12(f),
   Carter v. Newman, 2015 WL 858876, at *1 (D.N.J. Feb. 27, 2015), “such motions are ‘not
   favored and usually will be denied unless the allegations have no possible relation to the

          1
         PDVSA cites to no case applying FRCP 12(f) in striking a declaration. OIEG here addresses
   the 12(f) standard, but notes that it appears to be an improper basis for relief, as a declaration is not
   a pleading. See Watkins v. New Castle County, 374 F. Supp. 2d 379, 394 (D. Del. 2005) (“Rule 12(f)
   applies only to pleadings, not motions and related documents.”); see also Aftergood v. Central
   Intelligence Agency, 355 F. Supp. 2d 557, 564 (D.D.C. 2005) (citing Pilgrim v. Trustees of Tufts
   College, 118 F.3d 864, 868 (1st Cir. 1997)).


                                                        Morgan, Lewis & Bockius     LLP

                                                        1201 N. Market Street
                                                        Suite 2201
                                                        Wilmington, DE 19801                +1.302.574.3000
                                                        United States                       +1.302.574.3001
Case 1:19-mc-00290-LPS Document 104 Filed 06/03/21 Page 2 of 5 PageID #: 3412




   The Honorable Leonard P. Stark
   June 3, 2021
   Page 2

   controversy and may cause prejudice to one of the parties, or if the allegations confuse the
   issues in the case.’” Griswold v. Coventry First LLC, 2015 WL 710365, at *7 (E.D. Pa. Feb.
   18, 2015) (quoting River Road Dev. Corp. v. Carlson Corp., 1990 WL 69085, at *3 (E.D.
   Pa. May 23, 1990)); see also Aftergood, 355 F. Supp. 2d at 566 (“Courts disfavor motions
   to strike.”); Great West Life Assurance Co. v. Levithan, 834 F. Supp. 858, 864 (E.D. Pa.
   1993) (“Motions to strike are often not granted if there is an absence of a showing of
   prejudice to the moving party.”). In the context of expert reports or declarations, motions to
   strike are “strongly disfavored.” Barnes v. D.C., 289 F.R.D. 1, 26 (D.D.C. 2012); see also
   Saiyed v. Council on American-Islamic Relations Action Network, Inc., 321 F.R.D. 455, 459
   (D.D.C. 2017) (“Even if [this court] were to consider Defendant’s motion to strike under
   Federal Rule of Civil Procedure 12(f), this court has repeatedly held that motions to strike
   are ‘strongly disfavored and require the Court to consider alternatives.’”).

    II.    Applicable Law and Facts Do Not Justify the Striking of the Smith Declaration

   “In considering a motion to strike, the court will draw all reasonable inferences in the
   pleader’s [or non-movant’s] favor and resolve all doubts in favor of denying the motion to
   strike.” Nwachukwu v. Karl, 216 F.R.D. 176, 178 (D.D.C. 2003).

   There is no justifiable reason to “strike” the Smith Declaration under Rule 12(f),2 and the
   circumstances do not warrant exercise of this Court’s inherent powers to strike.3

   In the joint status report filed on May 7, 2021, OIEG requested that the Court permit the
   parties to file “simultaneous supplemental briefs, limited to 15-pages each.” D.I. 93 at 1.
   After reviewing the parties’ positions, the Court sua sponte ordered that the parties “may
   each file post-hearing briefs . . . [on] any issue that arose at the hearing . . . and shall include
   their considered views on at least the following questions . . . .” D.I. 94 (emphasis added).

       2
        PDVSA has not argued that the Smith Declaration is “redundant, immaterial, impertinent, or
   scandalous” under Fed. R. Civ. P. 12(f).
       3
         PDVSA’s assertion that OIEG is playing “fast and loose with the Court’s orders” recalls the
   saw about pots and kettles. In the related Crystallex proceedings, parties (including PDVSA and its
   counsel) interpreted a scheduling order the same way OIEG has here. See Memorandum Order,
   Crystallex Int’l Corp v. Bolivarian Republic of Venezuela, Case No. 17-mc-151 (D. Del. May 22,
   2020) [D.I. 174] (“The parties/intervenors shall file simultaneous briefs . . . opening briefs . . .
   answering briefs . . . [and] reply briefs.”); id. [D.I. 175] (“IT IS HEREBY ORDERED that the
   briefing previously ordered (see D.I. 174) shall be filed on the following REVISED schedule: (i)
   opening briefs due on June 17; (ii) answering briefs due on July 7; and (iii) reply due on July 13.
   ORDERED.”). In response to orders for “briefs,” Venezuela and PDVSA submitted and relied upon
   numerous newly filed declarations (including those of fact and legal experts). See id. [D.I. 185]
   (declaration of Luis A. Pacheco, filed by Venezuela); [D.I. 186] (declaration of Carlos Alfredo
   Vecchio, filed by Venezuela); [D.I. 187, 189] (expert declaration of Allan R. Brewer-Carias, filed
   by Venezuela and relied upon by PDVSA in its brief filed that same day, see D.I. 188).
Case 1:19-mc-00290-LPS Document 104 Filed 06/03/21 Page 3 of 5 PageID #: 3413




   The Honorable Leonard P. Stark
   June 3, 2021
   Page 3

   Nothing in the Court’s request for new briefing on five new OFAC-specific questions
   prohibited the submission of expert declarations to develop “considered views” on OFAC
   issues that the Court acknowledged were outside the specialty of the lawyers participating
   at the April 30 hearing:

           THE COURT: Let me ask a related question. And I recognize you are not
           the OFAC specialist, but we’ll see how far we can get.

           MR. WILLETT: Yes.

           THE COURT: How would it help, to your understanding, OFAC to tailor a
           narrower license or for you to request a narrower license if I were to grant
           this motion or give you some other relief?

           …

           THE COURT: But you and Mr. Yanos have suggested maybe OFAC is
           waiting for me to make a decision before they make a decision on your
           license.

   April 30, 2021 Hr. Tr. 193: 3-10; 194:16-18. Following this exchange, and the May 11,
   2021 docket order, OIEG approached Mr. Smith. His declaration is responsive to the Court’s
   direct questions, rather than the additional issues OIEG addressed of its own volition. See
   Bridgestone Sports Co. Ltd. v. Acushnet Co., 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007)
   (quoting In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994)) (“In the Third
   Circuit, the exclusion of critical evidence is considered an ‘extreme sanction, not normally
   to be imposed absent a showing of willful deception or flagrant disregard of a court order by
   the proponent of the evidence.”).

   Thus, the Court has ample discretion to accept the Smith Declaration. See Jackson v. United
   Airlines, Inc., 2009 WL 1036068, at *5 (E.D. Va. Apr. 17, 2009) (“it is permissible for a
   district court to exercise its discretion and consider an untimely-filed affidavit or declaration
   if the court determines it is just and proper to do so”); Lovelace v. Lee, 472 F.3d 174, 204
   (4th Cir. 2006) (even where no excuse was provided as to lateness of an affidavit, it was not
   abuse of discretion for district court to consider it). The declaration is narrowly tailored to
   the questions posed, and was filed with OIEG’s opening post-hearing brief. PDVSA
   concedes that Mr. Smith is eminently qualified to address that question.4 When PDVSA



       4
         Remarkably, PVDSA also cites to Mr. Smith, albeit to a different declaration, and for an
   irrelevant proposition: that OFAC is not legally obligated to issue a license. D.I. 101 at 10. Mr.
   Smith does not here opine, and OIEG has never argued to the contrary.
Case 1:19-mc-00290-LPS Document 104 Filed 06/03/21 Page 4 of 5 PageID #: 3414




   The Honorable Leonard P. Stark
   June 3, 2021
   Page 4

   telephoned for its pre-motion conference, OIEG invited it to file any rebuttal declaration that
   it chose.

   In Mass Engineered Design, Inc., the court addressed a similar situation. After trial, “the
   Court requested that the parties submit briefs” on specific questions raised by the court.
   Mass Engineered Design, Inc. v. Planar Systems, Inc., 2018 WL 6059375, at *2 (D. Or. Nov.
   19, 2018) (emphasis added). Plaintiff “filed an expert declaration in support of its brief”
   relating to the post-trial questions posed by the court. Id. The court denied a motion to strike
   and noted that if defendant “wanted additional time to respond to [the] declaration, or wanted
   to depose [the declarant] relating to his declaration, [defendant] could have sought leave
   from the Court. . . . [Defendant] did not make any such request, nor did [defendant] file any
   rebuttal declaration of its own.” Id. Similarly, in Evangelical Lutheran Good Samaritan
   Society v. IPCR, LLC, the court observed:

           Thus, the Court granted Plaintiff leave to file supplemental briefing.
           Although the Court did not expressly grant leave to file additional
           declarations or exhibits, neither did the Court preclude the inclusion of
           declarations and/or exhibits. The five-page limitation imposed upon
           Plaintiff applied to the Surreply itself, not to the entire document.
           Accordingly, Plaintiff’s Surreply complied with this Court’s Entering Order
           and the applicable Local Rules.

   2013 WL 12120528, at *3 (D. Haw. Jul. 25, 2013); cf. TQ Delta, LLC v. Adran, Inc., 2021
   WL 1200594, at *1-3 (D. Del. Mar. 30, 2021) (excluding portions of expert declaration that
   included “new expert opinions” because court had previously entered scheduling order
   stating that “new expert opinions would not be permitted without ‘leave of court’”); and In
   re Yelverton, 526 B.R. 429, 434 (D.D.C. 2014) (striking party’s motion following numerous
   violations of court order stating that such party “shall refrain from filing additional
   documents without first seeking leave of Court”).

   None of PDVSA’s Rule 12(f) or “inherent powers” cases involve an expert declaration,5 nor
   a case where such a declaration responded to new questions posed by the court. The Smith
       5
         PDVSA’s authorities are notable for their lack of similar facts. See Ready Transp., Inc. v. AAR
   Mfg., 627 F.3d 402, 404 (9th Cir. 2010) (lower court erred in determining that it could not strike a
   confidential agreement from its docket); Fisher v. Whitlock, 784 Fed. Appx. 711, 714 (11th Cir.
   2019) (affirming district court’s striking of motion filed in case that had previously been closed and
   where movant had been instructed numerous times to refrain from filing more motions in the closed
   case); Ramsdell v. Bowles, 64 F.3d 5, 8 (1st Cir. 1995) (responsive filing was struck in accordance
   with local rule governing applicable deadlines and result of missing such deadlines); Citrix Systems,
   Inc. v. Workspot, Inc., 2020 WL 5884970, at *11 (D. Del. Sep. 25, 2020) (court struck equitable
   defenses from the pleadings of party as a result of party’s reliance on a falsified declaration); Vogt v.
   Raymond James Financial Services, Inc., 2009 WL 4667130, at *1-2 (E.D. Wis. Dec. 3, 2009) (court
   struck a confidential document that was improperly filed in support of an irrelevant and improperly
Case 1:19-mc-00290-LPS Document 104 Filed 06/03/21 Page 5 of 5 PageID #: 3415




   The Honorable Leonard P. Stark
   June 3, 2021
   Page 5

   Declaration expresses Mr. Smith’s “knowledge and familiarity with OFAC’s licensing
   application review process” and his direct experience in how OFAC develops, implements
   and enforces OFAC sanctions and licensing.6 D.I. 97 ¶ 4. PDVSA has not pointed to
   anything in the Smith Declaration that could be construed as “redundant, immaterial,
   impertinent, or scandalous” that would warrant relief under Fed. R. Civ. P. 12(f) or
   otherwise.

   Mr. Smith’s experience and expertise will assist the Court’s review of the practical questions
   it posed. See Jackson, 2009 WL 1036068, at *5 (denying motion to strike declaration where
   the “declaration offers pertinent facts regarding the case and the issues at hand, as well as
   information that would aid the Court in its decision making process”). Invited by OIEG to
   respond to the Smith Declaration, PDVSA declined.

   The motion should be denied.

   Respectfully submitted,

   /s/ Jody C. Barillare

   Jody C. Barillare (#5107)

   Counsel for OI European Group, B.V.

   JCB




   filed motion); Pigford v. Veneman, 215 F.R.D. 2, 4-5 (D.D.C. 2003) (court struck party’s response
   briefs that included accusations that were unsupported by facts or evidence and “constitute a form of
   harassment, and are scandalous”).
       6
          PDVSA asserts that perhaps the Smith Declaration should be disregarded as opinions or
   conclusions of law. In its next breath, it concedes that Mr. Smith did not opine on issues of law (“Mr.
   Smith was instructed to assume that OIEG’s litigation position was correct”), and instead provided
   his personal opinion based on his experience as an OFAC director on OFAC procedures relating to
   its license review process when litigation is involved (“Putting aside Mr. Smith’s willingness to
   speculate about the likelihood that OFAC will issue a license . . .”). D.I. 100 at 3.
